235 S.W.3d 594 (2007)
STATE of Missouri, Respondent,
v.
Aleesia STRONG, Appellant.
No. ED 88861.
Missouri Court of Appeals, Eastern District, Division One.
October 16, 2007.
Matthew Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joan Reed, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Aleesia Strong ("Strong") appeals from the Judgment of the Circuit Court of Cape Girardeau County, the Honorable Benjamin Frederick Lewis presiding, after the court overruled Strong's motion for a judgment of acquittal from her conviction of distribution of a controlled substance in government housing pursuant to RSMo. section 195.218.
Strong brings one claim of error, arguing that the trial court erred in overruling Strong's motion for judgment of acquittal because the State did not present sufficient evidence from which a rational trier of fact could have reached a "subjective *595 state of near certitude" that Strong participated in the sale of marijuana.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.